Title: James Monroe to James Madison, 10 December 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                 Decr 10. 1827.
                            
                        
                        
                        I have yours of Decr. 2d. with the papers enclosed, relating to the application of Mr J. B. Harrison, to
                            obtain the appointment held by Mr. Long, in the University, to take effect at the time, the latter withdraws from it. The
                            recommendations in his favor, being satisfactory, I immediately apprized Mr. Johnson of it, that he might, on a view of
                            the decision, of the other members, communicate the result, to Mr Harrison.
                        Presuming it may be useful to you, to see what has passed between Col: Mercer & me, respecting the
                            measure contemplated by some persons, to place us on the ticket, of one of the Candidates, in the approaching election, I
                            send you his two letters to me, and a copy of my answers to the last of this date, which I have authorised him, in a
                            separate one, to show if necessary, in profound confidence, to the committee of the Convention. In the latter I have
                            stated, that I did not know how you would act, should you be nominated, but that I concluded, from what passed between us,
                            when we were last together, that it was likewise your wish, to preserve a state of perfect neutrality between the
                            Candidates. I observd to him, that it would be improper, that it should be known that such application had been made to
                            me, & declind, lest improper inferences, might be drawn from it, to the prejudice of Mr Adams, & forming
                            a departure, in the degree, from that state of neutrality. You will judge whether it will be proper for you, to write to
                            Col: Mercer on the subject, intimating that I had apprized you of what had passed between him & me, and of the friendly
                            feelings he had shewn to both of us. With best wishes to your family—your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    